DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 7/20/22 is acknowledged. Unelected claims 12-20 are withdrawn from consideration.1 Elected claims 1-11 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zarabzadeh, et al. (“Implementation of an RFID-based biological sample identification and tracking system”, published in the 2011 IEEE International Conference on RFID-Technologies and Applications”, herein Zarabzadeh)2 in view of Langford, et al. (US 2009/0326861, herein Langford).3	Regarding claim 1, Zarabzadeh teaches a system for traceability of transport of containers of biological samples, arranged in a-one or more containment racks, from a drawing point to an analysis point, each of said containers of biological samples and each of said containment racks being provided with a univocal identifier (Section IV-C to Section IV-E), said system comprising:	at least one preparation apparatus arranged at said drawing point and comprising a first identification device for identifying containment racks (Section II);	at least one check-in apparatus arranged at said analysis point and comprising a second identification device for identifying the containment racks (Section IV-A: SR6); and 	a centralized database operatively connected to said preparation apparatus and to said check-in apparatus and able configured to store data related to said containers of biological samples and to said containment racks (Section II).	Zarabzadeh does not explicitly teach a first measurement device for measuring a mass of the containment racks;	a second measurement device for measuring the mass of the containment racks;	wherein said preparation apparatus is configured, for each of said containment racks going out from said drawing point, to identify said by means of said first containment racks identification device, to detect the measurement of the mass of said containment racks going out from said drawing point, by means of said first measurement device for measuring the mass of the containment racks, and to store in said centralized database said measurement of the mass going out from said drawing point, and	wherein said check-in apparatus is able configured, for each containment rack coming to said analysis point, to identify said containment rack by means of said second containment racks identification device, to detect an incoming measurement of the mass of said containment rack by means of said second measurement device for measuring the mass of the containment racks, and	to compare said measurement of the mass going out from said drawing point as stored in said centralized database with said incoming measurement of the mass at said analysis point, generating an alert if said measurement of the mass going out from said drawing point is different from said incoming measurement of the mass at said analysis point.	Langford teaches a first measurement device for measuring a mass of the containment racks (paragraph 0028);	a second measurement device for measuring the mass of the containment racks (paragraph 0028);	wherein said preparation apparatus is configured, for each of said containment racks going out from said drawing point, to identify said by means of said first containment racks identification device, to detect the measurement of the mass of said containment racks going out from said drawing point, by means of said first measurement device for measuring the mass of the containment racks, and to store in said centralized database said measurement of the mass going out from said drawing point (paragraph 0028), and	wherein said check-in apparatus is able configured, for each containment rack coming to said analysis point, to identify said containment rack by means of said second containment racks identification device, to detect an incoming measurement of the mass of said containment rack by means of said second measurement device for measuring the mass of the containment racks (paragraph 0028), and	to compare said measurement of the mass going out from said drawing point as stored in said centralized database with said incoming measurement of the mass at said analysis point, generating an alert if said measurement of the mass going out from said drawing point is different from said incoming measurement of the mass at said analysis point (paragraph 0044).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Zarabzadeh and Langford, because such a combination ensures the right amount of sample is present and reduces costs (paragraph 0006 of Langford).
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Applicant is reminded of rejoinder procedure as outlined in MPEP § 821.04. Rejoinder will be considered when appropriate.
        2 See 892 form for the full citation. A copy of this reference is attached to this Office Action.
        3 In addition to the cited portions of each reference, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.